—Judgment unanimously modified on the law and as modified af*910firmed without costs and judgment granted in accordance with the following Memorandum: In this action to compel a determination of plaintiffs’ claim to real property pursuant to RPAPL article 15, Supreme Court failed to make the declarations required by RPAPL 1521 (1). Thus, we modify the judgment by granting judgment in favor of plaintiffs declaring that the County of Monroe, by virtue of the conveyance of lands from the Town of Irondequoit to the County in 1967, did not acquire fee title to lands lying east of the right-of-way it acquired in 1967 and referred to by the parties as "Area I”; that plaintiffs acquired ownership of "Area I” by adverse possession; and that plaintiffs are fee title owners of the area of land lying between Lots 1 through 5 of the Bauman Subdivision and the County’s right-of-way (referred to by the parties as "Area III”). In all other respects, we affirm the judgment for reasons stated in the decision at Supreme Court (Stander, J.). (Appeal from Judgment of Supreme Court, Monroe County, Stander, J.—Adverse Possession.) Present—Pine, J. P., Balio, Fallon, Doerr and Boehm, JJ.